353 S.W.3d 684 (2011)
Calvin W. HALL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96744.
Missouri Court of Appeals, Eastern District, Division Four.
November 22, 2011.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., GARY M. GAERTNER, JR., J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Calvin W. Hall appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We find that the motion court did not dearly err in denying Hall's request for post-conviction relief. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).